Exhibit 10.6

SPIRIT REALTY CAPITAL, INC.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
July 17, 2013, is entered into by and between Spirit Realty Capital, Inc., a
Maryland corporation (including any successors and/or assigns, the “Company”)
and Mark Manheimer (the “Employee”). This Agreement amends and restates in its
entirety the Original Agreement (as defined below) and shall be effective as of
the Amended Effective Date (as defined below).

W I T N E S S E T H

WHEREAS, the Employee and the Company previously entered into that certain
Employment Agreement, dated as of April 17, 2012, as amended on January 22, 2013
(collectively, the “Original Agreement”) pursuant to which the Employee
currently serves as a Senior Vice President of the Company; and

WHEREAS, the Company, Spirit Realty, L.P., a Delaware limited partnership, Cole
Credit Property Trust II, Inc., a Maryland corporation (“Cole”) and Cole
Operating Partnership II, LP, a Delaware limited partnership, have entered into
that certain Agreement and Plan of Merger dated January 22, 2013, pursuant to
which the Company will merge with and into Cole (the “Company Merger”) with Cole
continuing as the surviving entity in the Company Merger under the name “Spirit
Realty Capital, Inc.”; and

WHEREAS, in connection with the Company Merger, as of the Amended Effective
Date, the Company desires to continue to employ the Employee as a Senior Vice
President of the Company; and

WHEREAS, as of the Amended Effective Date, the Original Agreement shall
terminate and be superseded by this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. EMPLOYMENT TERM. The Company agrees to employ the Employee pursuant to the
terms of this Agreement, and the Employee agrees to be so employed, for a term
commencing on the date of the closing of the Company Merger (the “Amended
Effective Date”) and ending on April 17, 2015 (the “Initial Term”). On April 17,
2015 and on each anniversary thereof, the term of this Agreement shall be
automatically extended for successive one (1)-year periods; provided, however,
that the Company, on the one hand, or the Employee, on the other hand, may elect
not to extend this Agreement by giving written notice to the other party at
least thirty (30) days prior to any such anniversary date. Notwithstanding the
foregoing, the Employee’s employment hereunder may be earlier terminated in
accordance with Section 6

 

1



--------------------------------------------------------------------------------

hereof, subject to the provisions of Section 7 hereof. The period of time
between the Effective Date and the termination of the Employee’s employment
hereunder shall be referred to herein as the “Employment Term.”

2. POSITION AND DUTIES.

(a) GENERAL. During the Employment Term, the Employee shall serve as a Senior
Vice President of the Company. In this capacity, the Employee shall have the
duties, authorities and responsibilities commensurate with the duties,
authorities and responsibilities of persons in similar capacities in similarly
sized companies, and such other duties, authorities and responsibilities as may
reasonably be assigned to the Employee from time to time that are not
inconsistent with the Employee’s position with the Company. The Employee’s
principal place of employment with the Company shall be at the Company’s
headquarters in Scottsdale, Arizona. The Employee shall report directly to the
Company’s President and Chief Operating Officer.

(b) OTHER ACTIVITIES. During the Employment Term, the Employee shall devote all
of the Employee’s business time, energy, business judgment, knowledge and skill
and the Employee’s best efforts to the performance of the Employee’s duties with
the Company, provided that the foregoing shall not prevent the Employee from
(i) with prior written notice to the Board of Directors of the Company (the
“Board”), serving on the boards of directors of non-profit organizations and,
with the prior written approval of the Board, other for profit companies,
(ii) participating in charitable, civic, educational, professional, community or
industry affairs, and (iii) managing the Employee’s passive personal investments
so long as such activities do not interfere or conflict with the Employee’s
duties hereunder or create a potential business or fiduciary conflict.

3. BASE SALARY. During the Employment Term, the Company agrees to pay the
Employee a base salary at an annual rate of not less than $257,500 payable in
accordance with the regular payroll practices of the Company, but not less
frequently than monthly. The Employee’s Base Salary shall be subject to annual
review by the Chief Executive Officer, and may be increased from time to time.
The base salary as determined herein and increased from time to time shall
constitute “Base Salary” for purposes of this Agreement.

4. INCENTIVE COMPENSATION.

(a) ANNUAL BONUS. During the Employment Term, the Employee shall be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as may be in effect from time to time (the “Annual Bonus”), based on
a target bonus opportunity equal to 100% of the Employee’s Base Salary, upon the
attainment of one or more pre-established performance goals established by the
Board (or a committee thereof) in its sole discretion. It is expected that such
performance criteria will be based on both financial and non-financial goals,
and may be set at any point during the calendar year (it being intended that
such criteria will be established during the Company’s annual budgeting
process). The Board (or a committee thereof) shall reserve the right to adjust
the applicable performance criteria during the calendar year (it being
understood that any such adjustment shall only be implemented, if, in the
reasonable judgment of the Board (or a committee thereof), it is determined to
be necessary to adapt to changing circumstances, and not with the intention of
increasing the difficulty of

 

2



--------------------------------------------------------------------------------

achieving the applicable performance criteria). The Company expects that the
Chief Executive Officer will formally review performance at least annually in
consultation with the Employee. The Employee’s Annual Bonus for a calendar year
shall be determined by the Board (or a committee thereof) after the end of the
applicable calendar year based on the level of achievement of the applicable
performance criteria, and shall be paid to the Employee in the calendar year
(but no later than March 15 of such calendar year) following the calendar year
to which such Annual Bonus relates at the same time annual bonuses are paid to
other employees of the Company, subject to continued employment at the time of
payment. The Company has advised the Employee that it is the Company’s intention
that the Employee’s Annual Bonus be equal to 100% of the Employee’s Base Salary
if the pre-established performance goals are satisfied.

(b) LONG-TERM INCENTIVE AWARDS. During the Employment Term, the Employee shall
be eligible to receive equity and other long-term incentive awards under any
applicable plan adopted by the Company. In the event that an IPO occurs during
the period commencing on April 17, 2012 and ending on April 17, 2015, (i) the
Employee will receive an initial grant equal to $750,000 of equity in the Public
Company following completion of the IPO (as hereinafter defined) (an “IPO
Grant”), subject to the Employee’s continued employment through the grant date,
and (ii) subject to the discretion of the board of directors or compensation
committee of the Public Company, it is expected that the Employee will receive
an additional grant (or grants) of equity in the Public Company with an
aggregate value equal to at least 100% of Employee’s Base Salary, to be granted
2013, subject to his continued employment. Such grants will be subject to
standard vesting and other conditions applicable to similarly situated
employees. “IPO” shall mean an underwritten sale to the public of equity
securities of Redford Holdco, LLC (“Holdco”) or any of its successors or
subsidiaries (any such entity whose securities are so sold to the public, the
“Public Company”), pursuant to an effective registration statement filed with
the Securities and Exchange Commission on Form S-1 or Form S-11 (or any
successor form); provided, however, that an IPO shall not include any issuance
of equity securities in any merger or other business combination, and shall not
include any registration of the issuance of securities to the existing
unitholders of Holdco (at such time) or their affiliates or on Form S-4 or Form
S-8 (or any successor forms).

5. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. During the Employment Term, the Employee shall be entitled to
participate in any employee benefit plan that the Company has adopted or may
adopt, maintain or contribute to for the benefit of its employees generally,
subject to satisfying the applicable eligibility requirements, and except to the
extent such plans are duplicative of the benefits otherwise provided hereunder.
The Employee’s participation will be subject to the terms of the applicable plan
documents and generally applicable Company policies. Notwithstanding the
foregoing, the Company may modify or terminate any employee benefit plan at any
time.

(b) VACATION TIME. During the Employment Term, the Employee shall be entitled to
four (4) weeks of paid vacation per calendar year in accordance with the
Company’s policy on accrual and use applicable to employees as in effect from
time to time.

 

3



--------------------------------------------------------------------------------

(c) BUSINESS AND TRAVEL EXPENSES. Upon presentation of reasonable substantiation
and documentation as the Company may specify from time to time, the Employee
shall be reimbursed in accordance with the Company’s expense reimbursement
policy, for all reasonable out-of-pocket business and travel expenses incurred
and paid by the Employee during the Employment Term and in connection with the
performance of the Employee’s duties hereunder.

6. TERMINATION. The Employee’s employment and the Employment Term shall
terminate on the first of the following to occur:

(a) DISABILITY. Upon ten (10) days’ prior written notice by the Company to the
Employee of a termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of the Employee to have performed
the Employee’s material duties hereunder after reasonable accommodation due to a
physical or mental injury, infirmity or incapacity for one hundred eighty
(180) days (including weekends and holidays) in any three hundred, sixty-five
(365)-day period as determined by the Board in its reasonable discretion. The
Employee shall cooperate in all respects with the Company if a question arises
as to whether the Employee has become disabled (including, without limitation,
submitting to reasonable examinations by one or more medical doctors and other
health care specialists selected by the Company and authorizing such medical
doctors and other health care specialists to discuss the Employee’s condition
with the Company).

(b) DEATH. Automatically upon the date of death of the Employee.

(c) CAUSE. Upon a termination by the Company for Cause. “Cause” shall mean:

(i) the Employee’s willful misconduct or gross negligence in the performance of
the Employee’s duties to the Company or any of its subsidiaries;

(ii) the Employee’s repeated failure to perform the Employee’s lawful duties to
the Company or any of its subsidiaries or to follow the lawful written
directives of the Board and/or the Chief Executive Officer, President, Chief
Operating Officer or Chief Financial Officer (other than as a result of death or
physical or mental incapacity);

(iii) the Employee’s conviction of, or pleading of guilty or nolo contendere to,
a felony or any crime involving moral turpitude;

(iv) the Employee’s performance of any material act of theft, embezzlement,
fraud, malfeasance, dishonesty or misappropriation of the property of the
Company or any of its subsidiaries;

(v) the Employee’s use of illegal drugs, or the Employee’s abuse of alcohol
that, in either case, materially impairs the Employee’s ability to perform the
Employee’s duties contemplated hereunder;

 

4



--------------------------------------------------------------------------------

(vi) the Employee’s material breach of any fiduciary duty owed to the Company or
any of its subsidiaries (including, without limitation, the duty of care and the
duty of loyalty); or

(vii) the Employee’s material breach of this Agreement or a material violation
of the Company’s (or any of its subsidiaries’) code of conduct or other written
policy pursuant to which the Employee would be subject to immediate dismissal.

Any determination of Cause by the Company will be made by a resolution approved
by a majority of the members of the Board (other than the Employee, as
applicable) and/or the Chief Executive Officer of the Company, provided that no
such determination may be made until the Employee has been given written notice
detailing the specific Cause event and a period of thirty (30) days following
receipt of such notice to present evidence that such event is not Cause, or to
cure such event (if susceptible to cure) to the satisfaction of the Board and/or
the Chief Executive Officer of the Company. Notwithstanding anything to the
contrary contained herein, the Employee’s right to cure shall not apply if there
are habitual or repeated breaches by the Employee and there has been a previous
opportunity to cure. Any notice of a termination for Cause as contemplated above
shall be made within ninety (90) days following the date on which the Company
first obtains actual knowledge of the circumstances alleged to constitute a
Cause event hereunder (it being understood that such circumstances may relate to
a period in excess of ninety (90) days or a pattern of behavior that extends
beyond a period of ninety (90) days).

(d) WITHOUT CAUSE. Upon an involuntary termination by the Company without Cause
(other than for death or Disability).

(e) GOOD REASON. Upon a termination by the Employee for Good Reason. “Good
Reason” shall mean the occurrence of any of the following events, without the
express written consent of the Employee, unless such events are fully corrected
in all material respects by the Company within thirty (30) days following
written notification by the Employee to the Company of the occurrence of one of
the reasons set forth below:

(i) material diminution in the Employee’s duties, authorities or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law);

(ii) relocation of the Employee’s primary work location by more than thirty-five
(35) miles from its then current location;

(iii) the Company’s material breach of the Company’s obligations hereunder; or

(iv) material diminution in the Employee’s Base Salary or target Annual Bonus.

The Employee shall provide the Company with a written notice detailing the
specific circumstances alleged to constitute Good Reason within ninety (90) days
after the first occurrence of such circumstances, and actually terminate
employment within thirty (30) days

 

5



--------------------------------------------------------------------------------

following the expiration of the Company’s cure period as set forth above.
Otherwise, any claim of such circumstances as “Good Reason” shall be deemed
irrevocably waived by the Employee.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by the
Employee to the Company of the Employee’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date).

(g) EXPIRATION OF EMPLOYMENT TERM; NON-EXTENSION OF AGREEMENT. Upon the
expiration of the Employment Term due to a non-extension of the Agreement by the
Company or the Employee pursuant to the provisions of Section 1 hereof.

7. CONSEQUENCES OF TERMINATION.

(a) DEATH. In the event that the Employee’s employment and the Employment Term
ends on account of the Employee’s death, the Employee or the Employee’s estate,
as the case may be, shall be entitled to the following (with the amounts due
under Sections 7(a)(i) through 7(a)(iii) and Section 7(a)(v) hereof to be paid
within sixty (60) days following termination of employment, or such earlier date
as may be required by applicable law):

(i) any unpaid Base Salary through the date of termination;

(ii) reimbursement for any unreimbursed business expenses incurred through the
date of termination;

(iii) any accrued but unused vacation time in accordance with Company policy;

(iv) all other accrued and vested payments, benefits or fringe benefits to which
the Employee shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, Sections 7(a)(i) through 7(a)(iv) hereof shall be
hereafter referred to as the “Accrued Benefits”); and

(v) an amount equal to the last Annual Bonus paid to the Employee during the
three (3) year period immediately preceding the calendar year in which the date
of termination occurs, pro rated based on the number of days of employment in
the year of termination through the date of termination (the “Pro Rated Bonus”).

(b) DISABILITY. In the event that the Employee’s employment and/or Employment
Term ends on account of the Employee’s Disability, the Company shall pay or
provide the Employee with the Accrued Benefits and the Pro Rated Bonus, payable
within sixty (60) days following termination of employment, or such earlier date
as may be required by applicable law.

(c) TERMINATION FOR CAUSE OR WITHOUT GOOD REASON OR AS A RESULT OF EMPLOYEE
NON-EXTENSION OF THIS AGREEMENT. If the

 

6



--------------------------------------------------------------------------------

Employee’s employment is terminated (x) by the Company for Cause, (y) by the
Employee without Good Reason, or (z) as a result of the Employee’s non-extension
of the Employment Term as provided in Section 1 hereof, the Company shall pay to
the Employee the Accrued Benefits.

(d) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OR AS A RESULT OF COMPANY
NON-EXTENSION OF THIS AGREEMENT. If the Employee’s employment by the Company is
terminated (x) by the Company other than for Cause, (y) by the Employee for Good
Reason, or (z) as a result of the Company’s non-extension of the Employment Term
as provided in Section 1 hereof (each, a “Qualifying Termination”), the Company
shall pay or provide the Employee with the following: (i) the Accrued Benefits;
and (ii) subject to the Employee’s continued compliance with the obligations in
Sections 8, 9 and 10 hereof, (A) a lump sum cash payment equal to the sum of
(I) the Employee’s annual Base Salary and (II) the Annual Bonus earned by the
Employee in the year prior to the year in which the termination occurs, payable
within sixty (60) days following such termination of employment, and (B) the Pro
Rated Bonus, payable within sixty (60) days following such termination, and
(C) provided that the IPO Grant has been awarded prior to the date of such
termination, full vesting of the IPO Grant, which shall automatically occur
immediately prior to such termination; provided that to the extent that the
payment of any amount constitutes “nonqualified deferred compensation” for
purposes of “Code Section 409A” (as defined in Section 7(e)(i) hereof), any such
payment scheduled to occur during the first sixty (60) days following such
termination shall not be paid until the sixtieth (60th) day following such
termination and shall include payment of any amount that was otherwise scheduled
to be paid prior thereto. Payments and benefits provided in this Section 7(d)
shall be in lieu of any termination or severance payments or benefits for which
the Employee may be eligible under any of the plans, policies or programs of the
Company or under the Worker Adjustment Retraining Notification Act of 1988 or
any similar state statute or regulation.

(e) LIMITATION ON PAYMENTS.

(i) Section 280G Best Pay Cap. Notwithstanding any other provision of this
Agreement, in the event that any payment or benefit received or to be received
by the Employee (whether pursuant to the terms of this Agreement or any other
plan, arrangement or agreement) (all such payments and benefits, including the
payments and benefits under Section 7 hereof, being hereinafter referred to as
the “Total Payments”) would be subject (in whole or part), to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) (the “Excise Tax”), then, after taking into account any reduction in the
Total Payments provided by reason of Section 280G of the Code in such other
plan, arrangement or agreement, the Total Payments shall be reduced as set forth
herein, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (B) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Employee would be subject in respect of such unreduced

 

7



--------------------------------------------------------------------------------

Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). The Total Payments shall be reduced in the following order: first,
reduction of any non-cash employee benefits, which shall occur in reverse
chronological order such that the benefit owed on the latest date following the
occurrence of the event triggering the Excise Tax will be the first benefit to
be reduced; second, cancellation of the grant or accelerated vesting of equity
awards, which shall occur in the reverse order of the date of grant for such
equity awards (i.e., the vesting of the most recently granted equity awards will
be reduced first); and third, reduction or repayment of cash payments, which
shall occur in reverse chronological order such that the cash payment owed on
the latest date following the occurrence of the event triggering the Excise Tax
will be the first cash payment to be reduced; and in all cases, unpaid amounts
shall be reduced prior to the repayment or cancellation of previously paid
amounts; provided, that with each category the reduction shall be done on a
basis resulting in the highest amount retained by the Employee; and provided,
further, that to the extent permitted by Section 409A of the Code (“Code
Section 409A”) and Sections 280G and 4999 of the Code, if a different reduction
procedure would be permitted without violating Code Section 409A or losing the
benefit of the reduction under Sections 280G and 4999 of the Code, the Employee
may designate a different order of reduction.

(ii) Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (A) no portion of
the Total Payments the receipt or enjoyment of which the Employee shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (B) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Accounting Firm”) selected by the Company, does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments shall be taken into account which, in the
opinion of the Accounting Firm, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the Base Amount (as defined in Section 280G(b)(3) of the Code)
allocable to such reasonable compensation; and (C) the value of any non cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Accounting Firm in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

(f) OTHER OBLIGATIONS. Upon any termination of the Employee’s employment with
the Company, the Employee shall promptly resign from any position as an officer,
director or fiduciary of any Company-related entity.

(g) EXCLUSIVE REMEDY. The amounts payable to the Employee following termination
of employment and the Employment Term hereunder pursuant to Sections 6 and 7
hereof shall be in full and complete satisfaction of the Employee’s rights under
this Agreement and any other claims that the Employee may have in respect of the
Employee’s employment with the Company or any of its affiliates, and the
Employee acknowledges that such amounts are fair and reasonable, and are the
Employee’s sole and exclusive remedy, in lieu of all other remedies at law or in
equity, with respect to the termination of the Employee’s employment hereunder
or any breach of this Agreement.

 

8



--------------------------------------------------------------------------------

8. RELEASE; NO MITIGATION; SET-OFFS. Any and all amounts payable and benefits or
additional rights provided pursuant to this Agreement beyond the Accrued
Benefits shall only be payable if the Employee delivers to the Company and does
not revoke a general release of claims in favor of the Company substantially in
the form of Exhibit A attached hereto. Such release shall be executed and
delivered (and no longer subject to revocation, if applicable) within sixty
(60) days following termination. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement,
nor shall the amount of any payment hereunder be reduced by any compensation
earned by the Employee as a result of employment by a subsequent employer or
self-employment. Subject to the provisions of Section 20(b)(v) hereof, the
Company’s obligations to pay the Employee amounts hereunder shall be subject to
set-off, counterclaim or recoupment of amounts owed by the Employee to the
Company or any of its affiliates.

9. RESTRICTIVE COVENANTS.

(a) CONFIDENTIALITY. During the course of the Employee’s employment with the
Company, the Employee will have access to Confidential Information. For purposes
of this Agreement, “Confidential Information” means all data, information,
ideas, concepts, discoveries, trade secrets, inventions (whether or not
patentable or reduced to practice), innovations, improvements, know-how,
developments, techniques, methods, processes, treatments, drawings, sketches,
specifications, designs, patterns, models, plans and strategies, and all other
confidential or proprietary information or trade secrets in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its affiliates, including, without limitation, any such information
relating to or concerning finances, sales, marketing, advertising, transition,
promotions, pricing, personnel, customers, suppliers, vendors, raw partners
and/or competitors. The Employee agrees that the Employee shall not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the Employee’s assigned duties and for the
benefit of the Company, either during the period of the Employee’s employment or
at any time thereafter, any Confidential Information or other confidential or
proprietary information received from third parties subject to a duty on the
Company’s and its subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information, and to use such information only for
certain limited purposes, in each case, which shall have been obtained by the
Employee during the Employee’s employment by the Company (or any predecessor).
The foregoing shall not apply to information that (i) was known to the public
prior to its disclosure to the Employee, (ii) becomes generally known to the
public subsequent to disclosure to the Employee through no wrongful act of the
Employee or any representative of the Employee, or (iii) the Employee is
required to disclose by applicable law, regulation or legal process (provided
that, except to the extent disclosure by the Company or any of its affiliates is
contemplated in connection with a potential Change in Control (as defined in the
Company’s 2012 Incentive Award Plan, as may be amended from time to time), the
Employee provides the Company with prior notice of the contemplated disclosure
and cooperates with the Company at its expense in seeking a protective order or
other appropriate protection of such information). Except to the extent
disclosure by the Company or any of its affiliates is made in connection with a
potential Change in Control, the

 

9



--------------------------------------------------------------------------------

terms and conditions of this Agreement shall remain strictly confidential, and
the Employee hereby agrees not to disclose the terms and conditions hereof to
any person or entity, other than immediate family members, legal advisors or
personal tax or financial advisors, or prospective future employers solely for
the purpose of disclosing the limitations on the Employee’s conduct imposed by
the provisions of this Section 9 who, in each case, agree to keep such
information confidential.

(b) NONCOMPETITION. The Employee acknowledges that (i) the Employee has had and
will continue to have access to Confidential Information which, if disclosed,
would unfairly and inappropriately assist in competition against the Company and
its affiliates, (ii) in the course of the Employee’s employment by a Competitive
Business, the Employee would inevitably use or disclose such Confidential
Information, (iii) the Company and its affiliates have substantial relationships
with their customers and the Employee has had and will continue to have access
to these customers, and (iv) the Employee has generated and will continue to
generate goodwill for the Company and its affiliates in the course of the
Employee’s employment. Accordingly, during the Employee’s employment hereunder
and for a period of twelve (12) months following a termination of the Employee’s
employment for any reason other than a Qualifying Termination, the Employee
agrees that the Employee will not, directly or indirectly, own, manage, operate,
control, be employed by (whether as an employee, consultant, independent
contractor or otherwise, and whether or not for compensation) or render services
to any person, firm, corporation or other entity, in whatever form, engaged in a
Competitive Business on the date of termination or in which the Company or its
affiliates have planned, on or prior to such date, to be engaged in on or after
such date, in any locale of any country in which the Company conducts business.
Notwithstanding the foregoing, nothing herein shall prohibit the Employee from
being a passive owner of not more than two percent (2%) of the equity securities
of a publicly traded corporation engaged in a Competitive Business, so long as
the Employee has no active participation in the business of such corporation.
For purposes hereof, the term “Competitive Business” shall mean any business
involved in the triple net real estate investment trust industry.

(c) NONSOLICITATION; NONINTERFERENCE. During the Employee’s employment hereunder
and for a period of twelve (12) months thereafter, the Employee agrees that the
Employee shall not, except in the furtherance of the Employee’s duties
hereunder, directly or indirectly, individually or on behalf of any other
person, firm, corporation or other entity, (i) solicit, aid or induce any
customer of the Company or any of its affiliates to purchase goods or services
then sold by the Company or any of its affiliates from another person, firm,
corporation or other entity or assist or aid any other person or entity in
identifying or soliciting any such customer, (ii) solicit, aid or induce any
employee, representative or agent of the Company or any of its affiliates to
leave such employment or retention or to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company, or hire or retain any such employee,
representative or agent, or take any action to materially assist or aid any
other person, firm, corporation or other entity in identifying, hiring or
soliciting any such employee, representative or agent, or (iii) interfere, or
aid or induce any other person or entity in interfering, with the relationship
between the Company or any of its affiliates and any of their respective
vendors, joint venturers or licensors. An employee, representative or agent
shall be deemed covered by this Section 9(c) while so employed or

 

10



--------------------------------------------------------------------------------

retained and for a period of three (3) months thereafter. Notwithstanding the
foregoing, the provisions of this Section 9(c) shall not be violated by general
advertising or solicitation not specifically targeted at Company-related persons
or entities.

(d) NONDISPARAGEMENT. The Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders, members, agents or products other than in the good faith
performance of the Employee’s duties to the Company while the Employee is
employed by the Company. The Company agrees to direct the members of its board
of directors and its executive officers, while employed by the Company or
serving as a director of the Company, not to make negative comments or otherwise
disparage the Employee. The foregoing shall not be violated by truthful
statements in response to legal process, required governmental testimony or
filings, or administrative or arbitral proceedings (including, without
limitation, depositions in connection with such proceedings), and the foregoing
limitation on the Company’s directors and executive officers shall not be
violated by statements that they in good faith believe are necessary or
appropriate to make in connection with performing their duties and obligations
to the Company.

(e) INVENTIONS. (i) The Employee acknowledges and agrees that all ideas,
methods, inventions, discoveries, improvements, work products, developments,
software, know-how, processes, techniques, methods, works of authorship and
other work product, whether patentable or unpatentable, (A) that are reduced to
practice, created, invented, designed, developed, contributed to, or improved
with the use of any resources of the Company or its subsidiaries and/or within
the scope of the Employee’s work with the Company or its subsidiaries or that
relate to the business, operations or actual or demonstrably anticipated
research or development of the Company or its subsidiaries, and that are made or
conceived by the Employee, solely or jointly with others, during the period of
the Employee’s employment with the Company or its subsidiaries, or (B) suggested
by any work that the Employee performs in connection with the Company or its
subsidiaries, either while performing the Employee’s duties with the Company or
its subsidiaries or on the Employee’s own time, but only insofar as the
Inventions are related to the Employee’s work as an employee or other service
provider to the Company or its subsidiaries, shall belong exclusively to the
Company or its subsidiaries (or a designee), whether or not patent or other
applications for intellectual property protection are filed thereon (the
“Inventions”). The Employee will keep full and complete written records (the
“Records”), in the manner prescribed by the Company or its subsidiaries, of all
Inventions, and will promptly disclose all Inventions completely and in writing
to the Company. The Records shall be the sole and exclusive property of the
Company or its subsidiaries, and the Employee will surrender them upon the
termination of the Employment Term, or upon the request of the Company or any of
its subsidiaries. The Employee will assign to the Company or its subsidiaries
the Inventions and all patents or other intellectual property rights that may
issue thereon in any and all countries, whether during or subsequent to the
Employment Term, together with the right to file, in the Employee’s name or in
the name of the Company or its subsidiaries (or a designee), applications for
patents and equivalent rights (the “Applications”). The Employee will, at any
time during and subsequent to the Employment Term, make such applications, sign
such papers, take all rightful oaths, and perform all other acts as may be
requested from time to time by the Company or its subsidiaries to perfect,
record, enforce, protect, patent or register the Company’s (or a subsidiary’s)
rights in the Inventions, all without additional compensation to the Employee

 

11



--------------------------------------------------------------------------------

from the Company or its subsidiaries. The Employee will also execute assignments
to the Company or its subsidiaries (or a designee) of the Applications, and give
the Company, its subsidiaries and their attorneys all reasonable assistance
(including the giving of testimony) to obtain the Inventions for the Company’s
(or a subsidiary’s) benefit, all without additional compensation to the Employee
from the Company or its subsidiaries, but entirely at the expense of the Company
or its subsidiaries.

(ii) In addition, the Inventions will be deemed Work for Hire, as such term is
defined under the copyright laws of the United States, on behalf of the Company
or its subsidiaries, and the Employee agrees that the Company or any of its
subsidiaries will be the sole owner of the Inventions, and all underlying rights
therein, in all media now known or hereinafter devised, throughout the universe
and in perpetuity without any further obligations to the Employee. If the
Inventions, or any portion thereof, are deemed not to be Work for Hire, or the
rights in such Inventions do not otherwise automatically vest in the Company or
any of its subsidiaries, the Employee hereby irrevocably conveys, transfers and
assigns to the Company or its subsidiaries, all rights, in all media now known
or hereinafter devised, throughout the universe and in perpetuity, in and to the
Inventions, including, without limitation, all of the Employee’s right, title
and interest in the copyrights (and all renewals, revivals and extensions
thereof) to the Inventions, including, without limitation, all rights of any
kind or any nature now or hereafter recognized, including, without limitation,
the unrestricted right to make modifications, adaptations and revisions to the
Inventions, to exploit and allow others to exploit the Inventions and all rights
to sue at law or in equity for any infringement, or other unauthorized use or
conduct in derogation of the Inventions, known or unknown, prior to the date
hereof, including, without limitation, the right to receive all proceeds and
damages therefrom. In addition, the Employee hereby waives any so-called “moral
rights” with respect to the Inventions. To the extent that the Employee has any
rights in the results and proceeds of the Employee’s service to the Company or
its subsidiaries that cannot be assigned in the manner described herein, the
Employee agrees to unconditionally waive the enforcement of such rights. The
Employee hereby waives any and all currently existing and future monetary rights
in and to the Inventions and all patents and other registrations for
intellectual property that may issue thereon, including, without limitation, any
rights that would otherwise accrue to the Employee’s benefit by virtue of the
Employee being an employee of or other service provider to the Company or any of
its subsidiaries.

(f) RETURN OF COMPANY PROPERTY. On the date of the Employee’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), the Employee shall return all property belonging to the
Company or its affiliates (including, but not limited to, any Company-provided
laptops, computers, cell phones, wireless electronic mail devices or other
equipment, or documents and property belonging to the Company). The Employee may
retain the Employee’s rolodex and similar address books provided that such items
only include contact information.

(g) REASONABLENESS OF COVENANTS. In signing this Agreement, the Employee gives
the Company assurance that the Employee has carefully read and considered all of
the terms and conditions of this Agreement, including the restraints imposed
under this Section 9. The Employee agrees that these restraints are necessary
for the reasonable and proper

 

12



--------------------------------------------------------------------------------

protection of the Company and its affiliates and their Confidential Information
and that each and every one of the restraints is reasonable in respect of
subject matter, length of time and geographic area, and that these restraints,
individually or in the aggregate, will not prevent the Employee from obtaining
other suitable employment during the period in which the Employee is bound by
the restraints. The Employee acknowledges that each of these covenants has a
unique, very substantial and immeasurable value to the Company and its
affiliates and that the Employee has sufficient assets and skills to provide a
livelihood while such covenants remain in force. The Employee further covenants
that the Employee will not challenge the reasonableness or enforceability of any
of the covenants set forth in this Section 9. It is also agreed that each of the
Company’s affiliates will have the right to enforce all of the Employee’s
obligations to that affiliate under this Agreement, including without limitation
pursuant to this Section 9.

(h) REFORMATION. If it is determined by a court of competent jurisdiction in any
state that any restriction in this Section 9 is excessive in duration or scope
or is unreasonable or unenforceable under applicable law, it is the intention of
the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the laws of that state.

(i) TOLLING. In the event of any violation of the provisions of this Section 9,
the Employee acknowledges and agrees that the post-termination restrictions
contained in this Section 9 shall be extended by a period of time equal to the
period of such violation, it being the intention of the parties hereto that the
running of the applicable post-termination restriction period shall be tolled
during any period of such violation.

(j) SURVIVAL OF PROVISIONS. The obligations contained in this Section 9 and
Section 10 hereof shall survive the termination or expiration of the Employment
Term and the Employee’s employment with the Company and shall be fully
enforceable thereafter.

10. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), the Employee agrees that while employed by the
Company and thereafter, the Employee will respond and provide information with
regard to matters in which the Employee has knowledge as a result of the
Employee’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliates and their respective representatives in defense
of all claims that may be made against the Company or its affiliates, and will
assist the Company and its affiliates in the prosecution of all claims that may
be made by the Company or its affiliates, to the extent that such claims may
relate to the period of the Employee’s employment with the Company and does not
unreasonably interfere with the Employee’s subsequent employment or
self-employment. The Employee agrees to promptly inform the Company if the
Employee becomes aware of any lawsuit involving such claims that may be filed or
threatened against the Company or its affiliates. The Employee also agrees to
promptly inform the Company (to the extent that the Employee is legally
permitted to do so) if the Employee is asked to assist in any investigation of
the Company or its affiliates (or their actions), regardless of whether a
lawsuit or other proceeding has then been filed against the Company or its
affiliates with respect to such investigation, and shall not do so unless
legally required. Upon presentation of appropriate documentation, the Company
shall pay or reimburse the Employee for all reasonable out-of-pocket travel,
duplicating or telephonic expenses incurred

 

13



--------------------------------------------------------------------------------

by the Employee in complying with this Section 10, and, after the Employment
Term, the Company shall pay the Employee a daily fee, in an amount (rounded down
to the nearest whole cent) determined by dividing the Employee’s Base Salary as
in effect on the date of termination by 250, for services rendered by the
Employee in complying with this Section 10; provided that no such payment shall
be required by the Company under this Section 10 during any period in which
severance is being paid to the Employee pursuant to Section 7(d) hereof.

11. EQUITABLE RELIEF AND OTHER REMEDIES. The Employee acknowledges and agrees
that the Company’s remedies at law for a breach or threatened breach of any of
the provisions of Section 9 or Section 10 hereof would be inadequate and, in
recognition of this fact, the Employee agrees that, in the event of such a
breach or threatened breach, in addition to any remedies at law, the Company
shall be entitled to obtain equitable relief in the form of specific
performance, a temporary restraining order, a temporary or permanent injunction
or any other equitable remedy which may then be available, without the necessity
of showing actual monetary damages or the posting of a bond or other security.
In the event of a violation by the Employee of Section 9 or Section 10 hereof,
any severance being paid to the Employee pursuant to this Agreement or otherwise
shall immediately cease.

12. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 12 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. The Company may assign this Agreement to any
successor to all or substantially all of the business and/or assets of the
Company; provided that the Company shall require such successor to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company and
any successor to its business and/or assets, which assumes and agrees to perform
the duties and obligations of the Company under this Agreement by operation of
law or otherwise (including, for the avoidance of doubt, the surviving entity in
the Company Merger).

13. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Employee:

At the address (or to the facsimile number) shown in the books and records of
the Company.

If to the Company:

Spirit Realty Capital, Inc.

 

14



--------------------------------------------------------------------------------

16767 North Perimeter Drive

Suite 210

Scottsdale, Arizona 85260

Attention: Board of Directors

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

14. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement and any form, award, plan or
policy of the Company, the terms of this Agreement shall govern and control.

15. SEVERABILITY. The provisions of this Agreement shall be deemed severable.
The invalidity or unenforceability of any provision of this Agreement in any
jurisdiction shall not affect the validity, legality or enforceability of the
remainder of this Agreement in such jurisdiction or the validity, legality or
enforceability of any provision of this Agreement in any other jurisdiction, it
being intended that all rights and obligations of the parties hereunder shall be
enforceable to the fullest extent permitted by applicable law.

16. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

17. GOVERNING LAW; JURISDICTION. This Agreement, the rights and obligations of
the parties hereto, and all claims or disputes relating thereto, shall be
governed by and construed in accordance with the laws of the State of Arizona,
without regard to the choice of law provisions thereof. Each of the parties
agrees that any dispute between the parties shall be resolved only in the courts
of the State of Arizona or the United States District Court for the District of
Arizona and the appellate courts having jurisdiction of appeals in such courts.
In that context, and without limiting the generality of the foregoing, each of
the parties hereto irrevocably and unconditionally (a) submits in any proceeding
relating to this Agreement or the Employee’s employment by the Company or any
affiliate, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”), to the exclusive jurisdiction of the courts of the
State of Arizona, the court of the United States of America for the District of
Arizona, and appellate courts having jurisdiction of appeals from any of the
foregoing, and agrees that all claims in respect of any such Proceeding shall be
heard and determined in such Arizona State court or, to the extent permitted by
law, in such federal court, (b) consents that any such Proceeding may and shall
be brought in such courts and waives any objection that the Employee or the
Company may now or thereafter have to the venue or jurisdiction of any such
Proceeding in any such court or that such Proceeding was brought in an
inconvenient court and agrees not to plead or claim the same, (c) waives all
right to trial by jury in any Proceeding (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Employee’s
employment by the Company or any affiliate of the Company, or the Employee’s or
the Company’s performance under, or the enforcement of, this Agreement,
(d) agrees that service of

 

15



--------------------------------------------------------------------------------

process in any such Proceeding may be effected by mailing a copy of such process
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at the Employee’s or the Company’s address as
provided in Section 13 hereof, and (e) agrees that nothing in this Agreement
shall affect the right to effect service of process in any other manner
permitted by the laws of the State of Arizona. The parties acknowledge and agree
that in connection with any dispute hereunder, each party shall pay all of its
own costs and expenses, including, without limitation, its own legal fees and
expenses.

18. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and such officer or director of the Company as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. As of the Amended Effective Date, this Agreement,
together with all exhibits hereto (if any), sets forth the entire agreement of
the parties hereto in respect of the subject matter contained herein and
supersedes any and all prior agreements or understandings between the Employee
and the Company with respect to the subject matter hereof. Without limiting the
generality of the foregoing, (a) the Employee acknowledges and agrees that, with
respect to the Employee, this Agreement supersedes and replaces, and is in lieu
of, the Change of Control Severance Plan for Certain Covered Participants of
Spirit Realty Capital, Inc., effective as of June 30, 2011 (the “COC Severance
Plan”) and all of the Employee’s right and interest therein and thereunder (if
any), and (b) in consideration of the Company’s willingness to enter into this
Agreement and to provide the Employee with the compensation set forth herein,
(i) the Employee forever waives, relinquishes and gives up any and all right,
title, claim and interest of any sort in or under the COC Severance Plan, and
(ii) the Employee acknowledges and agrees that the Company does not have any
obligation or liability to the Employee with respect to the COC Severance Plan.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement.

19. REPRESENTATIONS. The Employee represents and warrants to the Company that
(a) the Employee has the legal right to enter into this Agreement and to perform
all of the obligations on the Employee’s part to be performed hereunder in
accordance with its terms, and (b) the Employee is not a party to any agreement
or understanding, written or oral, and is not subject to any restriction, which,
in either case, could prevent the Employee from entering into this Agreement or
performing all of the Employee’s duties and obligations hereunder. The Company
represents and warrants to the Employee that they are duly authorized to enter
into this Agreement and to perform all of its obligations in accordance with its
terms.

20. TAX MATTERS.

(a) WITHHOLDING. The Company may withhold from any and all amounts payable under
this Agreement or otherwise such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

(b) SECTION 409A COMPLIANCE.

 

16



--------------------------------------------------------------------------------

(i) The intent of the parties is that payments and benefits under this Agreement
be exempt from or comply with Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be exempt from, and, to
the extent not exempt, in compliance therewith. To the extent that any provision
hereof is modified in order to comply with Code Section 409A, such modification
shall be made in good faith and shall, to the maximum extent reasonably
possible, maintain the original intent and economic benefit to the Employee and
the Company of the applicable provision without violating the provisions of Code
Section 409A. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Employee by Code
Section 409A or damages for failing to comply with Code Section 409A.

(ii) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amount or benefit upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” Notwithstanding anything to the contrary in this
Agreement, if the Employee is deemed on the date of termination to be a
“specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is considered “nonqualified deferred compensation” under Code
Section 409A payable on account of a “separation from service,” such payment or
benefit shall not be made or provided until the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Employee, and (B) the date of the Employee’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 20(b)(ii) (whether they would have otherwise been payable in a single
sum or in installments in the absence of such delay) shall be paid or reimbursed
to the Employee in a lump sum, and all remaining payments and benefits due under
this Agreement shall be paid or provided in accordance with the normal payment
dates specified for them herein.

(iii) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

(iv) For purposes of Code Section 409A, the Employee’s right to receive
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.

 

17



--------------------------------------------------------------------------------

(v) Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment or benefit under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SPIRIT REALTY CAPITAL, INC.

By:

 

 

Name:

 

 

Title:

 

 

EMPLOYEE

 

Mark Manheimer

Employment Agreement Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE

I, Mark Manheimer, in consideration of and subject to the performance by Spirit
Realty Capital, Inc. (together with its subsidiaries, the “Company”), of its
obligations under the Amended and Restated Employment Agreement dated as of July
17, 2013 (the “Agreement”), do hereby release and forever discharge as of the
date hereof the Company and its affiliates, subsidiaries and direct or indirect
parent entities and all present, former and future directors, officers, agents,
representatives, employees, predecessors, successors and assigns of the Company
and/or its affiliates, subsidiaries and direct or indirect parent entities
(collectively, the “Released Parties”) to the extent provided below (this
“General Release”). The Released Parties are intended to be third-party
beneficiaries of this General Release, and this General Release may be enforced
by each of them in accordance with the terms hereof in respect of the rights
granted to such Released Parties hereunder. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.

1. I understand that any payments or benefits paid or granted to me under
Section 7 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive certain of the payments
and benefits specified in Section 7(d)(ii) of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter. Such payments and benefits will not be considered
compensation for purposes of any employee benefit plan, program, policy or
arrangement maintained or hereafter established by the Company or its
affiliates.

2. Except as provided in paragraphs 4 and 5 below and except for the provisions
of the Agreement which expressly survive the termination of my employment with
the Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date that this General
Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of

 

A-1



--------------------------------------------------------------------------------

the Company; or any claim for wrongful discharge, breach of contract, infliction
of emotional distress, defamation; or any claim for costs, fees, or other
expenses, including attorneys’ fees incurred in these matters) (all of the
foregoing collectively referred to herein as the “Claims”).

3. I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4. I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).

5. I agree that I hereby waive all rights to sue or obtain equitable, remedial
or punitive relief from any or all Released Parties of any kind whatsoever in
respect of any Claim, including, without limitation, reinstatement, back pay,
front pay, and any form of injunctive relief. Notwithstanding the above, I
further acknowledge that I am not waiving and am not being required to waive any
right that cannot be waived under law, including the right to file an
administrative charge or participate in an administrative investigation or
proceeding; provided, however, that I disclaim and waive any right to share or
participate in any monetary award resulting from the prosecution of such charge
or investigation or proceeding. Additionally, I am not waiving (i) any right to
the Accrued Benefits or any severance benefits to which I am entitled under the
Agreement, (ii) any claim relating to directors’ and officers’ liability
insurance coverage or any right of indemnification under the Company’s
organizational documents or otherwise, or (iii) my rights as an equity or
security holder in the Company or its affiliates.

6. In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 above as of the execution of
this General Release.

7. I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

 

A-2



--------------------------------------------------------------------------------

8. I agree that this General Release and the Agreement are confidential and
agree not to disclose any information regarding the terms of this General
Release or the Agreement, except to my immediate family and any tax, legal or
other counsel that I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone.

9. Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the Financial Industry Regulatory Authority (FINRA), any other
self-regulatory organization or any governmental entity.

10. I hereby acknowledge that Sections 7 through 13, 15, 17, 18 and 20 of the
Agreement shall survive my execution of this General Release.

11. I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

12. Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.

13. Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

 

  1.

I HAVE READ IT CAREFULLY;

 

  2.

I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

 

  3.

I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

 

A-3



--------------------------------------------------------------------------------

  4.

I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION, I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

 

  5.

I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT, AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;

 

  6.

I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;

 

  7.

I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

 

  8.

I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.

 

SIGNED:

 

 

   

DATED:

 

 

 

Mark Manheimer

     

 

A-4